EXHIBIT 10


FORM OF INDEMNITY AGREEMENT
This Indemnity Agreement is made this ___ day of _________ 20__, by and between
Emergent BioSolutions Inc. a Delaware corporation (the "Company"), and ________,
(the "Indemnitee").
WITNESSETH:
WHEREAS, the Company and the Indemnitee desire to enter into this Agreement,
which is intended to replace any indemnification agreement that may exist
between the Indemnitee and the Company.
NOW, THEREFORE, the Company and the Indemnitee for good and valuable
consideration, the receipt of which is hereby acknowledged, hereby agree as
follows:
1.           Definitions.  Capitalized terms used herein shall have the meaning
as set forth below:
       (a)             "Claim" shall mean any threatened, pending or completed
claim, action, demand, suit or proceeding, whether civil, criminal,
administrative or investigative, and whether formal or informal.
 
       (b)             "Damages" shall mean any losses, liabilities, damages of
any nature (including consequential, special and incidental), claims, demands,
judgments, amounts paid in settlements, fines, penalties, expenses and costs.
Without limiting the generality of the foregoing, Damages shall include any and
all Defense Costs. Should any payments by the Company under this agreement be
determined to be subject to any federal, state or local income or excise tax,
"Damages" shall also include such amounts as are necessary to place the
Indemnitee in the same after-tax position (after giving effect to all applicable
taxes) Indemnitee should have been in had no such tax been determined to apply
to such payments.
 
       (c)             "Defense Costs" shall mean any costs, charges, bonds,
fees, expenses, including reasonable attorneys' fees and fees of experts,
consultants, witnesses and court costs, incurred in the investigation, defense
or prosecution of any Claim.
 
       (d)             "Final Adjudication" shall mean final judicial decision
in a court of competent jurisdiction from which there is no further right to
appeal.
 
       (e)             "Person" shall mean any individual, partnership, limited
partnership, corporation, company association, business trust, employee benefit
or retirement plan or trust, limited liability company, unincorporated
association, joint venture, enterprise of any nature (whether incorporated or
unincorporated) that is capable of suing or being sued or that is recognized or
recognizable in a court of law or equity as a "person", or any government
entity, authority or agency.
 
       (f)              "Third Party" shall mean any trustee, receiver,
creditor, contractor, vendor, insurance carrier, service provider to the Company
or any other person doing business or otherwise associated with the Company in
any capacity.
 
       (g)             "Undertaking" shall have the meaning as set forth in
Section 3.
 
2.            Right to Indemnification.  The Company shall defend, indemnify and
hold harmless the Indemnitee from and against any and all Damages asserted
against or suffered or incurred by the Indemnitee in connection with any Claim
brought by any Person, including any Third Party, in respect of, relating to, or
by reason of the fact that the Indemnitee is or was a director, officer,
manager, employee, agent or representative of the Company or is or was serving
at the request of the Company as a director, officer, manager, employee or agent
of another Person, whether the basis of such Claim is alleged action or inaction
in an official capacity as a director, officer, manager, employee, agent or
representative or in any other capacity while serving as a director, officer,
manager, employee, agent or representative, to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than permitted prior thereto),
and such indemnification shall continue after the Indemnitee has ceased to be a
director, officer, manager, employee, agent or representative and shall inure to
the benefit of the Indemnitee's heirs, executors, trustees and administrators;
provided, however, that, except as provided in Section 4 hereof with respect to
proceedings to enforce rights to indemnification and advancement of Defense
Costs, the Company shall indemnify the Indemnitee in connection with any Claim
(or part thereof) initiated by the Indemnitee only if such Claim (or part
thereof) was authorized by the board of directors of the Company.
 
3.            Right to Advancement of Defense Costs.  In addition to the right
to indemnification conferred in Section 2 hereof, the Indemnitee shall have the
right to be paid by the Company, in advance of Final Adjudication, all Defense
Costs as incurred by the Indemnitee in connection with any Claim for which a
right to indemnification is applicable under this Agreement. Defense Costs shall
be paid by the Company not later than twenty (20) days after receipt by the
Company of a statement of expenses from the Indemnitee requesting such payment,
which request shall be supported by a statement of costs; provided, however,
that, if the Delaware General Corporation Law requires, an advancement of
Defense Costs incurred by the Indemnitee in the Indemnitee's capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by the Indemnitee, including, without limitation, as an employee,
manager, agent or for service to an employee benefit plan) shall be made only
upon delivery to the Company of an undertaking (hereinafter an "Undertaking"),
by or on behalf of the Indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by Final Adjudication that the Indemnitee is not
entitled to be indemnified for such Defense Costs under this Agreement or
otherwise.
 
4.           Right of Indemnitee to Bring Suit.
(a)            If a claim by the Indemnitee to the Company for indemnification
under Section 2 of this Agreement is not paid in full by the Company within
thirty (30) days after a written claim has been received by the Company, or if a
claim by the Indemnitee to the Company for an advancement of Defense Costs under
Section 3 of this Agreement is not paid in full within twenty (20) days as
specified in Section 3, the Indemnitee may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claims.
 
(b)            If the Indemnitee is successful in whole or in part in any suit
brought under Section 4(a), or in a suit brought by the Company to recover an
advancement of Defense Costs pursuant to the terms of an Undertaking, the
Indemnitee shall be entitled to be paid also all costs and expenses (including
without limitation all reasonable attorneys' fees, court costs, witness fees) of
prosecuting or defending such suit.
 
(c)            In any suit brought by the Indemnitee to enforce a right to
indemnification hereunder (but not in a suit brought by the Indemnitee to
enforce a right under Section 3 to an advancement of Defense Costs) it shall be
a defense that it has been determined by Final Adjudication that the Indemnitee
has not met any applicable standard for indemnification set forth in the
Delaware General Corporation Law.
 
(d)            In any suit against the Indemnitee by the Company to recover an
advancement of Defense Costs pursuant to the terms of an Undertaking, the
Company shall be entitled to recover such Defense Costs only upon a Final
Adjudication that the Indemnitee has not met any applicable standard for
indemnification set forth in the Delaware General Corporation Law.
 
(e)            Neither the failure of the Company (including its directors who
are not parties to such action, a committee of such directors, independent legal
counsel, or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the Delaware General Corporation Law, nor an actual
determination by the Company (including its directors who are not parties to
such action, a committee of such directors, independent legal counsel, or its
stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that the Indemnitee has not met the
applicable standard of conduct or, in the case of such a suit brought by the
Indemnitee, be a defense to such suit. In any suit brought by the Indemnitee to
enforce a right to indemnification or to an advancement of Defense Costs
hereunder, or by the Company to recover an advancement of Defense Costs pursuant
to the terms of an Undertaking, the burden of proving that the Indemnitee is not
entitled to be indemnified, or to such advancement of Defense Costs, under this
Agreement or otherwise, shall be on the Company by clear and convincing
evidence.
 
5.            Settlement.  The Company shall have no obligation to indemnify the
Indemnitee under this Agreement for any amounts paid in full settlement and/or
compromise of any Claim that was effected without Company's prior written
consent. The Company shall not enter into any full settlement and/or compromise
of any Claim in any manner that would impose any Damages on the Indemnitee
without the Indemnitee's written consent. Neither the Company nor the Indemnitee
shall unreasonably withhold, condition or delay their consent to any proposed
settlement or compromise. The exercise of any right of consent or withholding of
consent under this Section 5 shall not affect, excuse, modify or relieve the
Company of any of its obligations under this Agreement.
 
6.            Maintenance of Insurance.
 
(a)            The Company hereby represents and warrants that policies of
directors' and officers' liability insurance ("D&O Insurance") have been
purchased by the Company and that such policies are in full force and effect.
The Indemnitee acknowledges that he has been informed of, and provided access
to, the D&O Policies.
 
(b)            The Company hereby covenants and agrees that, so long as the
Indemnitee shall continue to serve as a director or officer of the Company and
thereafter so long as the Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that the Indemnitee was a
director or officer of the Company, the Company, subject to Section 6(d), shall
maintain in full force and effect D&O Insurance.
 
(c)            In all policies of D&O Insurance, the Indemnitee shall be named
as an insured in such a manner as to provide the Indemnitee the same rights and
benefits, subject to the same limitations, as are accorded to the Company's
directors or officers most favorably insured by such policy.
 
(d)            The Company shall have no obligation to maintain D&O Insurance if
the Company determines in good faith that such insurance is not reasonably
available, the premium costs for such insurance is disproportionate to the
amount of coverage provided, or the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit.
 
7.            Rights Not Exclusive.  The rights provided hereunder shall not be
deemed exclusive of any other rights to which the Indemnitee may be entitled
under any statute, provision of Company's certificate of incorporation, bylaw,
agreement, vote of stockholders or of disinterested directors or otherwise, both
as to action in his official capacity and as to action in any other capacity,
and shall continue after the Indemnitee ceases to serve the Company as a
director, officer, employee as the case may be.
 
8.            Severability.  In the event that any provision of this Agreement
is determined by a court to require the Company to do or to fail to do an act
that is in violation of applicable law, such provision shall be limited or
modified in its application to the minimum extent necessary to avoid a violation
of law, and, as so limited or modified, such provision and the balance of this
Agreement shall be enforceable in accordance with their terms.
 
9.            Choice of Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.
 
10.          Consent to Jurisdiction.  The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be brought only in the state courts of the State of
Delaware.
 
11.          Successor and Assigns.  This Agreement shall be (i) binding upon
all successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or otherwise by
operation of law) and (ii) binding on and inure to the benefit of the heirs,
personal representatives and estate of the Indemnitee.
 
12.          Amendment or Waiver.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in a writing
signed by each of the parties hereto, and no waiver of any provision hereunder
shall be effective unless in writing.
 
13.          Counterparts.  This Agreement may be executed in two (2)
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile signatures and such signatures shall be deemed to bind
each party hereto as if they were original signatures.
 
IN WITNESS WHEREOF, the Company and the Indemnitee have executed this Agreement
as of the day and year first above written.
Emergent BioSolutions Inc.
By:                            
Name:                
Title:
Indemnitee
___________________